UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7373


HERBERT T. FRAZIER,

                Petitioner - Appellant,

          v.

MICHAEL MCCALL, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.     J. Michelle Childs, District
Judge. (2:13-cv-02279-JMC)


Submitted:   February 24, 2015            Decided:    April 2, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Herbert T. Frazier, Appellant Pro Se.      Donald John Zelenka,
Senior Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Herbert T. Frazier seeks to appeal the district court’s

order adopting the magistrate judge’s report and recommendation

and dismissing his 28 U.S.C. § 2254 (2012) petition.                             We dismiss

the   appeal   for   lack    of    jurisdiction        because          Frazier        did   not

timely file a notice of appeal.

       Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                               “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on

August 26, 2014.         Frazier did not file a notice of appeal.                            Nor

is there any indication that Frazier’s motion for a certificate

of    appealability,      which    he   filed     prior        to       issuance       of    the

district court’s order and judgment, was intended to serve as a

notice   of    appeal.      Because     Frazier        failed       to    file     a    timely

notice of appeal or to obtain an extension or reopening of the

appeal    period,    we     deny    his       motion     for        a    certificate         of

appealability and dismiss the appeal.                     We dispense with oral

argument because the facts and legal contentions are adequately



                                          2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3